^ILEO IN COURT OF APPEALS
                                               IN    THE                                 129i Coun of Appeais District

                                TWELFTH       COURT       OF    APPEALS


                                      No.     12-14-00016-CV
                                                                                         f\ SEP 2jf 2015 A
                                        JUAN    ENRIQUEZ,                               •^PAW-eSTES. CLERK
                                                   Plaintiff-Appellant,

                                                    v.



                                       BRAD    LIVINGSTON,
                                                   Defendants-Appellees.

                       Appeal from the 369th District Court
                       of Anderson County, No. XXX-XX-XXXX


                         APPELLANT'S          ADVISORY         TO    THE    COURT


TO   THE    HONORABLE        JUDGES    OF   SAID    COURT:


        Juan Enriquez,          Plaintiff-Appellant,                  herein informs the

Court      that   he   has    filed    with   the    lower          court    a       motion      for

nunc pro tunc correction of order to reflect it was not mailed

to Appellant until July 1, 2015,                     as reflected in the postmark

on the envelope and that he has requested the Reporter from

Travis County to file the Reporter's Records in this case.

        A copy of the motion and letter are attached.

                                                   Respectfully submitted,



                                                XJu^n Enrique5^-                 /       V^_J>
                                               C^i7122
                                                   TDCJ-Michael
                                                   2664 FM 2054
                                                   Tennessee Colony,                   TX 75886

                                 Certificate             of    Service


     I, Juan Enriquez, certify that a correct copy of the above
advisory was served by placing same in the United States mail,
postage prepaid, on September 21, 2015, addressed to Ken .Paxton,
Attorney General of Texas, P. O. Box 12548, Austin, TX 78711.
                            CAVSn NO.        369-5019

JUAN EHRICHEZ,                     §         •   IV T?TR DISTRICT COT7FT
            Plaintiff*             §
                                   §
v.                                  §            369TH JOBICIAt. DISTRICT

BRAD LXVXNGSGNi BT ftl,.,          5
          Defendants*              '5            ANDERSON COrjNTY* TEXAS

         ptAIITTIFF'S HOTTER PQ% WTKC PRO TOST, CORRECTED ORDEfr

TO TFF HOJmGRABLB JUr>o exact rate

                                    T    T
                                    J-   -J. *




        Tha date when rlaintiff received a copy of the judgment

is raore than 20 tfayn at tor it was signoi'-
                                   • II.


        The district clerk's civil docket does not reflect when

the order wne mailod to itaintiff.               Also* the plaintiff aa a
prisoner docs not have access to the mail records of the Michael
Unit* T«xas Department of Criminal Justice                  correctional
Institutions Division (TDCJ_CID).                Plaintiff, thus, needs an
evidentiary hearing where he cat? subpoena A. Cargill* mailroora

supervisor, Michael Unit/ to testify whan mail from the district

clerk for plaintiff reached the Michael 'Unit fros? April 22, 2015,

to -July IS, 2015, and Janice Staples, district cl'-Tk of Andexsian

County, to testify whan she mailed the orddr of dismissal to

plaintiff.
                                      T Vv
                                      *.     *




     Rule 305a, supra, seer,ions                                 VI.


     Plaintiff did not receive notice of the Ipril 22, 2015,
signing until after July 1, 2015, nor did he acquire actual
knowledge of tfca signing until after July 1, 2015.

     WHEREFORE, fREMISES CONSIDERED, Plaintiff prays that
this motion be granted and that the motion be set for evidentiary
hearing at an early a, time and date as is consistent with the

business of the court.

                                Respectfully submitted,



                              /Juan Enriquez           /
                             ^227122            .     ^
                                TDCJ-Michael
                                2664 FPf 2051
                                Tennessee Colony, TX 758S6

                     Certificate of Service
     I, Juan Enriquez, certify that a correct copy of the above
motion was served by placing same in the United States wail,
postage prepaid, on September 21, 2015, addressed to Ken Paxton,
Attorney General of Texas.   P. 0. Sox 12548, Hustln, TX 78711.


                               Juan Enrigqe,e
                                                  221122
                                                  WCj-Hichae!
                                                  i«64 fK      2054
                                                  Ti&nneas's© Colony, 'PS 75886
                                                  Se p e.oK»»e r 21, 201$

Official Reporter
34*Sth m .strict Co«rt
Travia County Courthouse
«?*    O.    Bos        174^
Austin,            TX    79767

                        Re:    Cauaa Ko. D-1-GS-1S-CC0377
                               Jumn P-nrin«wsa v. Brad I.ivJnaston

                               WO. 155-1*-000X«-CV„
                                 Twelfth Court of.' ^ppealo
Dear f-ir or ?ia£awH§

      On Aprils* ?0l-3f there wa« a hearing in. th$ S£5th
District Court on «• ma*"J#n to recnc* Ju^ae VfisJenos&y* Also*
oft June 26,2013, there waa • a hearing before Judge \:elenes!r/
to trensfoir              venue    in   the above referenced case.

            This case l« now on appeal              in the Tw&fcfth Court of
Appeals.                I n©t&d a transcript of both noarinqa fti-ac v?it*»
the Twelfth Court o** Appeals.

            I was proceeding in forma pauperis in Travis? County.
I     expect ffiravia County will pay your chArqea las the
•transcripts.

                                                  Very truly your»,



                                                  Ohia n   En r ici©«s



ccj         *?an    Pass ton
            Clerk,        Twelfth court;    of Appeals